Citation Nr: 1546328	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability, as due to loss of crowns. 

2.  Entitlement to service connection for erectile dysfunction, as due to residuals of a circumcision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to February 1976.  

This case comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in August 2014, a transcript of which is included in the claims file.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of a dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest in service and is not causally or etiologically related to his active military service.  



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran has asserted entitlement to service connection for erectile dysfunction.  Specifically, he asserts that a circumcision that was performed in service caused him to suffer from erectile dysfunction.  After a careful review of the evidence of record, the Board finds that service connection for erectile dysfunction is not warranted. 

The Veteran has been diagnosed with erectile dysfunction and impotence.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records shows that the Veteran underwent a circumcision of the foreskin in November 1974.  The operation notes state that the Veteran tolerated the procedure well and went into recovery in good condition.  A follow up treatment note written four days after procedure states that the circumcision was clean.  There are no further complaints or treatment for the Veteran's penis or testis while in service.  The Veteran's Report of Medical Examination from October 1975 states that the Veteran was evaluated as clinically normal.  

Post service, a VA examination in August 1976 described the genitourinary system as normal.  In 1989, the Veteran underwent an operation for a pituitary tumor.  VA records in May 2009 reflect that the Veteran reported impotence since that surgery.  

The Veteran underwent a VA examination in March 2013.  The examiner noted the Veteran has erectile dysfunction but determined that it was not from his circumcision in service, but instead related to pituitary adenoma with removal.  The examiner opined that the pituitary tumor likely caused secondary hypogonadism with erectile dysfunction and testicular atrophy, but the Veteran is now in hormone replacement therapy for this disability.  The examiner also stated that the tumor is in no way related to his active service.  

The Veteran states on his VA-9 that his penis curves to the left during an erection and that he has had problems with erectile dysfunction since having the circumcision.  However, there is no evidence of records supporting the Veteran's theory.  As noted above the genitourinary system was described as normal on examination in August 1976.  Additionally, medical records in January 1992 and April 1993  described the genitals as normal external genitalia.  His medical records do not discuss any deformity of the penis and there is no evidence in the record that the Veteran suffered from erectile dysfunction prior to his surgery for a pituitary tumor.  In fact, the statement conflicts with his reported history to a physician in the course of seeking treatment in May 2009.  

After a careful and sympathetic review of the evidence of record, service connection for erectile dysfunction and penile deformity is not warranted.  There is no evidence of record suggesting that the Veteran suffered from erectile dysfunction in service or that his circumcision caused his erectile dysfunction.  Further, there is evidence in the record that after the Veteran had an operation for the removal of a pituitary tumor in 1989, he began having erectile dysfunction and impotence.  However, there is nothing in the record suggesting that his pituitary tumor is related to service, this was specifically excluded by the VA examiner in 2013.  

The only evidence that links the Veteran's current disability to the circumcision he had in service are the Veteran's own statements.  While the Board is sympathetic to the Veteran's condition, he is not competent to give an etiological opinion as to the cause of his erectile dysfunction.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, this is not the case in this matter.  Here the Veteran is attempting to provide an etiological link regarding his erectile dysfunction and his in service circumcision.  This etiological opinion is out of the Veteran's competent purview as a layperson.  While the Veteran may feel as though he is able to make a medical determination because he is living with the disabilities, he is not competent to render such a complicated medical opinion which would require knowledge of the workings of the genitourinary system, and understanding of other risk factors.  Thus, the Board finds that without evidence linking the Veteran's currently diagnosed erectile dysfunction to service or to one of his service connected disabilities, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated November 2012 and January 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided a VA examination in March 2013, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for erectile dysfunction is denied.  


REMAND

The Veteran has asserted entitlement to service connection for a dental disability.  Specifically, he claims that crowns placed on the right side of his mouth during service to treat his excessive cavities caused further damage to his teeth when the crowns fell out.  At the Veteran's hearing in August 2014 he stated that he has been receiving treatment at his private dentist.  These records have not been associated with the claims file.  As such, the Board finds that prior to making a determination on the merits of the claim further development is necessary.   

Additionally, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Essentially, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all dental care providers who treated him for his dental conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Adjudicate the Veteran's claim for service connection for a dental disorder for treatment purposes.  

3.  Thereafter, the appeal should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


